UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


INTERNATIONAL REFUGEE ASSISTANCE          19cv8905 (JGK)
PROJECT,
                                          ORDER
                    Plaintiff,

          - against -

UNITED STATES CITIZENSHIP and
                                           USOC SDNY
IMMIGRATION SERVICES et al.,               DOCUM.ENT
                                           ELECTRONICALLY FILED
                     Defendants.           DOC# ---....,.---,.----,,'l_-----·
                                                          Jl;lfl ,z
                                           DATE FILED: ...;. ..      d




JOHN G. KOELTL, District Judge:

     The parties should submit a status report to the Court by

December 6, 2019.

SO ORDERED.

Dated:    New York, New York
          November 19, 2019

                                   United States District Judge
